Citation Nr: 0709440	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  01-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and P.G.





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1974.  

This case was before the Board of Veterans' Appeals (Board) 
in October 2001 and July 2005 when it was remanded for 
further development.  

In July 2001, the veteran had a hearing at the RO before a 
now-retired Veterans Law Judge.  

In May 2005, the Board notified the veteran that he had a 
right to another hearing before a Veterans Law Judge who 
would decide his case.  The Board informed him of his options 
and told him that if he did not respond within 30 days, it 
would assume that he did not wish to have another hearing.  
The veteran did not respond to that notice.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disorder during his period of active 
service.  

2.  The veteran is shown to have been hospitalized for an 
acute psychosis due to drug intoxication in April 1975, 
several months after his discharge from military service.  

3.  The veteran is not shown to have manifested findings that 
were associated with a diagnosis of an innocently acquired 
psychiatric disorder earlier than several years after 
service.  

4.  The currently demonstrated mood disorder, including any 
bipolar disorder, or psychotic disorder is not shown to be 
due to any event or incident of the veteran's period of 
active service.  



CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability, including a mood or bipolar disorder, 
due to disease or injury that was incurred in or aggravated 
by active service, nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for psychiatric disability.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In October 2001 and August 2005, the RO informed the veteran 
that in order to establish service connection for psychiatric 
disability, there had to be competent evidence of current 
disability (generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the 
veteran's claim of service connection for psychiatric 
disability was not sent to the veteran until after the rating 
decision in April 2000.  Nevertheless, any defect with 
respect to the timing of that notice was harmless.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Supplemental Statements of the Case (SSOC's) set 
forth the text of those laws and regulations.  Moreover, the 
SOC and SSOC's notified the veteran and his representative of 
the evidence which had been obtained in support of the 
veteran's appeal.  

Following such notices, the RO granted the veteran additional 
time to develop the record; and thereafter, the RO 
readjudicated the veteran's appeal.  Thus, the veteran has 
had ample opportunity to participate in the development of 
his appeal.  

Accordingly, there is no prejudice to the veteran due to any 
defect in the timing of the notice.  See Prickett v. 
Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006).  

In evaluating this appeal, the Board is aware of the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notice was sent to the veteran in 
conjunction with the July 2006 SSOC.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim of service connection for 
psychiatric disability.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support any of his 
claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect the issue on 
appeal.  As such, there is no prejudice to the veteran due to 
a failure to assist him with the claim of service connection 
for psychiatric disability.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Every veteran is taken to be in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2006).  VA bears the 
burden of proof to rebut the presumption.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain disabilities, such as a psychosis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

The service medical records show that, during a Medical Board 
examination in November 1973, the veteran responded that he 
did not know whether he then had, or had ever had, nervous 
trouble of any kind.  However, the examination revealed that 
his psychiatric processes were normal.  

In October 1974, the veteran's commander noted that the 
veteran habitually hid behind a mask of misunderstandings and 
excuses when confronted with a job situation which did not 
happen to please him.  He further noted that the veteran's 
prolonged periods of depression and despondence had resulted 
in marginal duty performance and greatly reduced efficiency 
and productivity.  

Therefore, the veteran's commander proposed that the veteran 
be given a general discharge, due to his inability to adjust 
mentally and emotionally to service department standards and 
policies.  

Although the veteran was ultimately given a general 
discharge, his service medical records, including the report 
of his service separation examination, are negative for any 
findings of psychiatric disability.  

In April 1975, shortly after the veteran's discharge from 
service police found the veteran in his car in a catatonic 
state.  He had reportedly taken hallucinogenic drugs and 
synthetic marijuana.  Consequently, he was hospitalized at 
Trenton Psychiatric Hospital.  

On admission, the veteran exhibited symptoms of an acute 
schizophrenic episode.  However, following approximately one 
month of treatment and workup, the veteran was diagnosed with 
an acute psychosis due to drug intoxication.  

The veteran received no further psychiatric treatment until 
1977, when he was hospitalized at Trenton Psychiatric on 
several occasions for a history of depression and suicidal 
ideation and at least one suicide attempt.  

In August 1977, it was noted that he had broken up with his 
girlfriend and was being charged with larceny for taking 
tools from a friend.  The various diagnoses included those of 
depressive neurosis; manic-depressive illness, circular type, 
depressed; drug dependence, barbiturates and marijuana; and 
personality disorder, inadequate.  

In November 1977, it was noted that the veteran had been 
depressed for several years and that the etiology was 
psychogenic and environmental.  

Thereafter, there were no further reports of psychiatric 
treatment until the mid-1990's, when the veteran was 
hospitalized on several occasions at Christ Hospital for 
detoxification from prescription medication which he took, in 
part, for a 1993 back injury.  His physician had refused to 
give him additional medication, and his girlfriend had left 
him due to his substance abuse.  It was also noted that the 
veteran had a long history of depression and drug abuse 
dating back to the 1970's.  The primary diagnoses were those 
of major affective disorder and drug dependence.  

Since the mid-1990's, the veteran has been hospitalized on 
numerous occasions at private facilities, as well as by VA.  
His complaints have generally involved depression, 
hopelessness, and helplessness and suicidal ideation.  The 
primary diagnoses were those of bipolar disorder; major 
depression with psychotic features; and substance 
abuse/dependence.  

In 2000, the veteran was granted Social Security benefits due 
to disability associated primarily with major depression with 
psychotic features, as well as borderline personality 
disorder.  The Social Security Administration found that such 
disability had had its onset in November 1998.  

Several records, such as the report of a June 2000 VA 
hospitalization, suggest that the veteran's psychiatric 
problems had their onset prior to service and stem from an 
abusive childhood.  

The veteran contends that his current psychiatric problems 
are the result of a number of events in service, including 
harassment by at least one noncommissioned officer and a lack 
of desired training.  

However, the evidence of record does not provide a nexus 
between any such incident during service and the any 
currently diagnosed psychiatric disability.  The Board notes 
in this regard that, while the depression was reported in 
service, the service medical records do not show that the 
veteran suffered from an innocently acquired psychiatric 
disorder.  

Indeed, the evidence does not serve to document a diagnosis 
of an innocently acquired psychiatric disorder until several 
years after service.  

VA has examined the veteran on several occasions (December 
1994, November 2002, and October 2005).  The various 
diagnoses have been bipolar disorder, major depression with 
psychotic features and avoidant personality disorder.  

In connection with the 1994 examination, the VA examiner did 
not offer an opinion as to etiology of the claimed 
psychiatric disorder.  

The November 2002 VA examiner found that the veteran was not 
a totally reliable informant.  Although the veteran's claims 
file was available for review, the examiner stated that, 
without further corroborating records, she was unable to 
state to what degree, if any, the veteran's service might 
have contributed to his chronic depression with psychotic 
features.  

Thereafter, in July 2005, the Board remanded the case for an 
additional VA examination.  

Following another VA psychiatric examination, the diagnosis 
was that of bipolar disorder, not otherwise specified and 
avoidant personality disorder.  

The VA examiner noted that bipolar disorder was genetically 
inherited and not caused by military service.  He stated that 
he did not have access to the records of the veteran's 1975 
treatment at Trenton Psychiatric Hospital.  However, he 
commented that, if the veteran displayed symptoms of bipolar 
disorder at that time, it would appear that he should be 
service connected for that disorder.  

In light of the foregoing, the Board referred the veteran's 
claim to the Veterans Health Administration for a medical 
opinion.  Following a review of the record, the VA medical 
reviewer stated that the "best" psychiatric diagnoses were 
those of mood disorder, not otherwise specified, and 
psychotic disorder not otherwise specified.  

Based on the facts as presented, the VA medical reviewer was 
unable to determine whether the disability was due to no 
action or neglect on the veteran's part.  Indeed, the Board 
finds, on consideration, that the VA medical reviewer could 
provide no basis for relating a mood disorder or psychotic 
disorder to any particular event or incident in the veteran's 
service.  

After reviewing the entire record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Not only are the service medical records negative for any 
diagnosis of an innocently acquired psychiatric disability, 
other medical evidence consistently refers to a long history 
of substance abuse and dependence and psychiatric 
manifestations related thereto.  

In fact, the health care providers who treated the veteran in 
1975 specifically found that the veteran's psychotic reaction 
was acute and due to drug intoxication that is not 
objectively document until after service.  An innocently 
acquired psychiatric disorder was not clinically identified 
at that time.  

Moreover, the evidence shows that psychiatric symptomatology 
reflective of such is not shown to have been present until 
several years after service.  In this regard, the Board finds 
the preponderance of the evidence is negative for any basis 
for relating the onset of an innocently acquired psychiatric 
disability to the time he was on active service.  

The only reports to the contrary come from the veteran.  As a 
layman, however, his opinion, without more, cannot be 
considered competent evidence of service connection.  
Espiritu.  The veteran in this regard has not provided 
competent evidence to support his assertions that any 
innocently acquired psychiatric disability is due to an event 
or incident of his service.  

As noted hereinabove, the 1975 treatment records are negative 
for specific complaints or findings of a mood disorder or a 
psychotic disorder, other than that due to the veteran's own 
drug usage.  

As such, the Board finds that the clear preponderance of the 
evidence does not serve to establish a nexus between an 
innocently acquired psychiatric disability and a disease or 
injury in the veteran's period of active service.  In light 
of such evidence, the Board finds no factual basis to support 
the grant of service connection in this case.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


